        Case 4:82-cv-00866-DPM Document 5605 Filed 05/26/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                         PLAINTIFF

VS.                                  CASE NO. 4:82-CV-00866 DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL.                                                                 DEFENDANTS

EMILY MCCLENDON, ET AL.                                                         INTERVENORS

                 INTERVENORS’ RESPONSE TO DR. JANICE WARREN’S
                            MOTION TO INTERVENE

       Intervenors Emily McClendon, et al., by and through their attorneys Austin Porter Jr.,

d/b/a PORTER LAW FIRM, and John W. Walker, P.A., and Robert Pressman, Attorney at

Law, for their response to Dr. Janice Warren’s motion to intervene, they state the following:

       1.      They deny the averments as stated in ¶ 1 of the movant’s motion to intervene.

       2.      They deny the averments as stated in ¶ 2 of the movant’s motion to intervene.

       3.      They deny the averments as stated in ¶ 3 of the movant’s motion to intervene.

       4.      They admit the averments as stated in ¶ 4 of the movant’s motion to intervene.

       5.      They admit that the PCSSD failed to construct Mills High School and Robinson

Middle School in an equitable fashion, and further admit that the PCSSD has discriminated against

African-American children in the construction of Mills High School and Robinson Middle School

as alleged in ¶ 5 of the movant’s motion to intervene. The intervenors deny the remaining

averments as alleged in ¶ 5 of the movant’s motion to intervene.

       6.      They deny the averments as stated in ¶ 6 of the movant’s motion to intervene.

       7.      They deny the averments as stated in ¶ 7 of the movant’s motion to intervene.

       8.      They deny the averments as stated in ¶ 8 of the movant’s motion to intervene.

                                                1
        Case 4:82-cv-00866-DPM Document 5605 Filed 05/26/20 Page 2 of 3



       9.      They deny the averments as stated in ¶ 9 of the movant’s motion to intervene.

       THEREFORE, for the foregoing reasons, the intervenors request that the movant’s motion

to intervene be denied, and for all other just and proper relief herein stated.


                                               Respectfully submitted,

                                               Austin Porter Jr., No. 86145
                                               PORTER LAW FIRM
                                               323 Center Street, Suite 1035
                                               Little Rock, Arkansas 72201
                                               Telephone: 501-244-8200
                                               Facsimile: 501-372-5567
                                               Email: aporte5640@aol.com

                                               Robert Pressman
                                               22 Locust Avenue
                                               Lexington, MA 02421
                                               Telephone: 781-862-1955
                                               Email: pressmanrp@gmail.com

                                               Shawn G. Childs
                                               Lawrence A. Walker
                                               JOHN W. WALKER, P.A.
                                               1723 S. Broadway
                                               Little Rock, Arkansas 72206
                                               Telephone: 501-374-3758
                                               Facsimile: 501-374-4187

                                               johnwalkeratty@aol.com
                                               schilds@gabrielmail.com
                                               lwalker@jwwlawfirm.com

                                               ATTORNEYS FOR INTERVENORS



                                 CERTIFICATE OF SERVICE
        I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Eastern District of



                                                  2
       Case 4:82-cv-00866-DPM Document 5605 Filed 05/26/20 Page 3 of 3



Arkansas, on this 26th day of May 2020, by using the CM/ECF system, which is designed to send
notification of such filing to the following person:
M. Samuel Jones III.                      Scott P. Richardson
Devin R. Bates                            McDaniel, Richardson & Calhoun
MITCHELL, WILLIAMS, SELIG,                1020 West 4th Street, Suite 410
GATES & WOODYARD, PLLC                    Little Rock, Arkansas 72201
425 West Capitol Avenue, Suite 1800
Little Rock, Arkansas 72201               scott@mrcfirm.com

sjones@mwlaw.com
dbates@mwlaw.com

Jay Bequette
Bequette, Billingsley & Kees, P.A.
Attorneys at Law
425 West Capitol Avenue, Suite 3200
Little Rock, Arkansas 72201-3469

jbequette@bbpalaw.com


Sarah Howard-Jenkins
Attorney at Law
P. O. Box 242694
Little Rock, Arkansas 72223

sarah@shjenkinslaw.com

Attorney for Movant

                                                  Austin Porter Jr.




                                             3
